Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5-7, 12, 13, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose “wherein: the instructions are further configured to instruct the controller to store a bit map in the volatile memory, wherein the bit map has a plurality of bits, and each of the bits corresponds to a logical address within a host address range; and each bit of the bit map…indicating that the corresponding logical address is in a sequential range, and…not in a sequential range” as disclosed in claims 5 , 12, & 18.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claims 6, 7 & 13 are objected for depending on objected claims, 5 & 12.

The prior art fails to disclose “wherein the sequential range is a first sequential range, and the controller is further configured to: determine a plurality of sequential ranges within a range of logical addresses; and determine that the first sequential range has a greatest length of the sequential ranges” as disclosed in claim 19.
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim 20 is objected to for depending on objected claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 14-17, & 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (hereinafter Jung) PG Pub US 2019/0220416 A1.

Regarding claims 1, 9, 14, & 21, Jung discloses:
non-volatile storage media (nonvolatile memory device 100); 
volatile memory configured to store a table (RAM 240); 
a controller (controller 200); and 
firmware containing instructions configured to instruct the controller to (The controller 2212 may control operations of internal functional blocks according to firmware and/or software for driving the SDD 2200 [0120]): store a plurality of starting physical addresses in the table, each starting physical address associated with a respective sequential range of logical addresses for data stored in the non-volatile storage media, the starting physical addresses including a first starting physical address (determining whether or not consecutive first sequential logical addresses that are greater than or equal to a predetermined threshold number are present based on physical to logical (P2L) entries stored in an address buffer when map updating operation is performed; and generating a first sequential map entry including a start logical address for the first sequential logical addresses, a logical address length, and a start physical address corresponding to the start logical address when the first sequential logical addresses are present [0007]); 
receive a command including the first logical address (read operation [0101]); 
determine whether the first logical address is in a sequential range (the processor 220 may determine whether or not a sequential map entry SME including a read-requested logical address is present in the sequential map table SMT using the sequential map search engine 250 [0102]); and 
in response to determining that the first logical address is in the sequential range, determine a first physical address for the non-volatile storage media that corresponds to the first logical address, wherein determining the first physical address comprises determining the first starting physical address using the table (the processor 220 may calculate an offset between a start logical address of the sequential map entry SME and the read-requested logical address [0103] using the table in Fig. 5B).

2. The system of claim 1, wherein determining the first physical address further comprises: determining a displacement from the first starting physical address associated with the sequential range, wherein the displacement is determined by a difference between the first logical address and a second logical address that corresponds to the first starting physical address (the processor 220 may calculate an offset between a start logical address of the sequential map entry SME and the read-requested logical address [0103]); and 
determining the first physical address by adding the displacement to the first starting physical address (the processor 220 may convert the read-requested logical address to a physical address by adding the calculated offset to the start physical address of the sequential map entry SME [0104]).

3. The system of claim 1, wherein the instructions are further configured to instruct the controller to: store a chunk in the volatile memory, wherein the chunk provides a logical-to-physical mapping for logical addresses in commands received from a host device, and wherein the chunk includes a plurality of physical addresses, each corresponding to a respective logical address (The sequential map table SMT may store the sequential map entries for consecutive logical addresses LBAs greater than or equal to a predetermined threshold number, based on the P2L entries stored in the address buffer AB. The sequential map entries may be generated and stored in the sequential map table SMT when the map updating operation is performed [0068]); 
wherein each starting physical address of the table corresponds to a respective portion of the chunk (Fig. 5B shows the SME corresponds to portion of a super block (chunk)).

4. The system of claim 1, wherein the table is a pivot table (Fig. 5B).

8. The system of claim 1, wherein the command is a read command or a write command (In an embodiment of the present disclosure, a memory system may include: a memory device; and a controller configured to generate, during a write operation…and control the memory device to perform a read operation [0008]).

10. The apparatus of claim 9, wherein the command is a first command received from a host device, and the instructions are further configured to instruct the controller to: store a first table in the non-volatile storage media, wherein the first table provides a logical-to-physical mapping for logical addresses in commands received from the host device (An address map table AMT (shown in FIG. 3) may be stored in the nonvolatile memory device 100. The address map table AMT may store mapping information between the logical address LBA received from a host apparatus and the physical address PBA corresponding to the logical address LBA [0051]); 
receive, from the host device, a second command including a second logical address (In step S1010, the processor 220 may determine whether or not a read request is received from a host apparatus. [0101]; and 
determine, based on a second stored value that corresponds to the second logical address, whether the second logical address is in the sequential range (In step S1020, the processor 220 may determine whether or not a sequential map entry SME including a read-requested logical address is present in the sequential map table SMT using the sequential map search engine 250 [0102].

11. The apparatus of claim 10, wherein the instructions are further configured to instruct the controller to: in response to determining that the second logical address is not in the sequential range (When the sequential map entry SME including the read-requested logical address is not present in step S1020 (that is, “No” at step S1020), the processor may proceed to step S1050 [0105]), determine a second physical address that corresponds to the second logical address, wherein determining the second physical address comprises: load a logical-to-physical chunk from the first table into a volatile memory (In step S1070, the processor 220 may read a map segment MS including the L2P entry corresponding to the read-requested logical address from the address map table AMT of the nonvolatile memory device 100 [0109]; and 
determine the second physical address using the loaded chunk (cache the read map segment MS in the map cache buffer MCB, and convert the read-requested logical address to the physical address based on the L2P entry cached in the map cache buffer MCB [0109]).

15. The system of claim 14
wherein the displacement is determined by a difference between the first logical address and a second logical address that corresponds to the starting physical address (the processor 220 may calculate an offset between a start logical address of the sequential map entry SME and the read-requested logical address [0103]).

16. The system of claim 14, wherein the starting physical address is one of a plurality of starting physical addresses stored in the pivot table (Start LBA column in Fig. 5B).

17. The system of claim 14, 
wherein the read command is a first command, the starting physical address is a first starting physical address, and the controller is further configured to: store a mapping table in the non-volatile storage media, wherein the mapping table provides a logical-to-physical mapping for logical addresses in commands received from a host device (An address map table AMT (shown in FIG. 3) may be stored in the nonvolatile memory device 100. The address map table AMT may store mapping information between the logical address LBA received from a host apparatus and the physical address PBA corresponding to the logical address LBA [0051]); 
in response to receiving a second command from the host device, load a logical-to-physical chunk from the mapping table into the volatile memory (the processor 220 may read the map segment MS including the L2P entry corresponding to the read-requested logical address from the address map table AMT of the nonvolatile memory device 100, cache the read map segment MS in the map cache buffer MCB [0088]); and 
in response to loading the chunk, update a second starting physical address in the pivot table (cache the read map segment MS in the map cache buffer MCB, search for the corresponding L2P entry in the map cache buffer MCB, and convert the read-requested logical address to the physical address based on the searched L2P entry [0088]).

22. The method of claim 21, further comprising reading or writing data in the non- volatile storage media using the determined first physical address (The processor 220 may control the nonvolatile memory device 100 to read data stored in a corresponding position of a calculated physical address [0086]).

23. The method of claim 21, further comprising storing a table in the non-volatile storage media, the table providing a logical-to-physical mapping for logical addresses in commands received from a host device (An address map table AMT (shown in FIG. 3) may be stored in the nonvolatile memory device 100 [0051]).

24. The method of claim 23, wherein the command is a first command, the method further comprising: receiving a second command including a second logical address; in response to receiving the second command, loading a logical-to-physical chunk from the table into the volatile memory (the processor 220 may read the map segment MS including the L2P entry corresponding to the read-requested logical address from the address map table AMT of the nonvolatile memory device 100, cache the read map segment MS in the map cache buffer MCB [0088]); and 
determining, using the loaded chunk, a second physical address that corresponds to the second logical address (cache the read map segment MS in the map cache buffer MCB, search for the corresponding L2P entry in the map cache buffer MCB, and convert the read-requested logical address to the physical address based on the searched L2P entry [0088]).

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Park et al. PG Pub US 2018/0294376 A1 discloses determining whether a first write data is sequential data, based on a first flag bit of the first write command.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D ROSSITER/Primary Examiner, Art Unit 2133